Citation Nr: 1022082	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-39 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinea pedis.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
August 1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2008, the Board remanded this case for further 
development, specifically to obtain a VA examination to 
ascertain the nature and severity of his bilateral tinea 
pedis.  In compliance with this remand, VA scheduled a 
dermatology examination in November 2009.  The Board 
acknowledges that the examiner was not provided with a copy 
of the claims folder in conjunction with this claim.  
However, as this is a claim for an increased rating and the 
current level of severity, particularly the percentage of 
skin currently affected, is of primary concern.  Failure to 
provide this examiner with the claims file required the 
examiner to rely on the Veteran to provide a subjective 
medical history, which he did.  Ultimately, this history was 
not necessary in order to determine the percentage of skin 
affected by tinea pedis and the areas of the body affected, 
which was based on the examiners observations during the 
physical examination.  Therefore, such an error is not 
prejudicial.  Thus VA has substantially complied with the 
October 2008 remand instructions.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

The Veteran's bilateral tinea pedis affects between 4 and 7 
percent of his entire body and none of the exposed areas.  He 
is treated with antifungal ointments and medication, but not 
with systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinea pedis are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7806 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  These notice requirements apply to all five 
elements of a service connection claim, including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an August 2006 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how disability ratings and effective 
dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Analysis

The Veteran was service connected for bilateral tinea pedis 
in August 2001, evaluated as noncompensably (0 percent) 
disabling under diagnostic code (DC) 7813, and effective 
March 5, 1999.  In an October 2002 rating decision, that 
evaluation was increased to 10 percent under DC 7813-7806, 
effective March 5, 1999.  He filed a claim for an increased 
rating in April 2006.

In order to qualify for the next higher evaluation of 30 
percent under Diagnostic Code 7806, 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  38 C.F.R. § 4.118.

Statements from his private physicians dated from August 2006 
to June 2007 state that the Veteran underwent continuous 
treatment of his feet with podological treatment and topical 
anti-fungal ointments.  He also was prescribed oral 
antifungal medication and instructed to avoid wearing boots 
if possible as it encouraged fungal growth.

In his May 2007 notice of disagreement, July 2007 statement 
and December 2007 VA Form 9, the Veteran stated that he felt 
his foot problems, which involved both feet and under his 
toenails, constituted 40 to 60 percent of the exposed areas 
and therefore warranted a higher evaluation.  The Board notes 
that the exposed areas of the skin include head, face, neck, 
and hands.  There is no evidence that the Veteran's tinea 
pedis has spread to any of these areas and so the percent of 
exposed skin is zero.  

In November 2009, the Veteran underwent an examination in 
conjunction with this appeal.  At that time, the examiner 
noted a fungal infection affecting all of the Veteran's 
toenails and about half of the soles of his feet and his 
heels.  Based on this, the examiner determined that 
approximately 4 percent of the Veteran's body surface was 
affected.  The examiner also noted that the Veteran suffers 
from dermatosis papulosa nigra on both sides of his face.  
The Veteran has not been service connected for this 
additional skin condition and it has not been shown to be 
related to his service connected tinea pedis.  The Veteran's 
hands and elbows were found unremarkable.  Thus, none of the 
exposed areas have been found to be affected by the Veteran's 
tinea pedis.

The Veteran's symptoms most nearly approximate the criteria 
for a 10 percent evaluation.  The Veteran's bilateral tinea 
pedis affects between 4 and 7 percent of his entire body and 
none of the exposed areas.  He is treated with antifungal 
ointments and medication, but not with systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  Thus, 
the rating criteria for a 30 percent evaluation are not 
satisfied.  38 C.F.R. § 4.118, DC 7813-7806.  For these 
reasons, the Board determines that preponderance of the 
evidence against the assignment of an evaluation in excess of 
10 percent for the Veteran's bilateral tinea pedis.  38 
C.F.R. § 4.7.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of his service-
connected bilateral tinea pedis.  The record indicates that 
the Veteran has held several jobs since his discharge from 
the army and at the time of his most recent examination he 
was looking for work.  The Veteran's private physicians have 
cautioned him against wearing work boots or safety shoes as 
they may exacerbate his tinea pedis, but there is no 
indication that this condition has impaired his employability 
beyond that which is contemplated in the schedular 10 percent 
disability evaluation.  See 38 U.S.C.A. § 1155 (stating that 
disability ratings are intended to represent the average 
impairment of earning capacity resulting from disability).   
Thus, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 
combined disability evaluation of 10 percent is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's bilateral tinea pedis warranted an evaluation in 
excess of 10 percent.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinea pedis is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


